*111The judgment of the court was pronounced January 30th 1873.
Per Curiam.
This private road, one perch in width, was laid out by the then owner of the land, for the use of certain lots into which he divided said land. The said private road was over the land now of the petitioner, Ann Krier, and led from a public road over what is now the land of the said Ann Krier, to the said lots of ground, which were in the rear of those fronting on the said public road. The petitioner had become the owner of all of the said lots, for the use of which said private road was laid out, whereby the said private road had merged and had become extinguished.
James Neal’s land adjoined this private road, and although this private road was not laid out for his use, or that of the prior owners of his land, he by reason of having used the said private road for twenty-one years, and upwards, claimed that it existed by prescription, or lapse of time, which the said Ann Krier did not deny.
The viewers appointed by the court reported, that the said private road had become useless, inconvenient and burdensome, and ought therefore to be vacated, which report was confirmed by the court from which decree this appeal is taken, and it was argued here and in the court below, that so much of the first section of the Act of 21st of April 1846 (Pamph. L. 416), as authorizes the Courts of Quarter Sessions to vacate private roads “ existing by prescription or lapse of time ” is unconstitutional.
In Stuber’s Road, 4 Casey 199, this court held this power, thus conferred upon the Courts of Quarter Sessions, to be a constitutional and valid exercise of legislative authority.
This decision was made sixteen years ago, and, so far as we know, has been acquiesced in up to the present time, and it would require a clear conviction of its unsoundness to induce us to reverse it at this late period. It extends only to private roads existing by prescription or lapse of time, and not to private roads resting upon express grant, drawing a clear line between the two kinds of title. The latter title is founded upon contract, the former upon mere lapse of time, by an uninterrupted use of it for more than twenty-one years, by analogy to the Statute of Limitations. This is the true title to such an easement, and not the fiction of a grant which has sometimes been resorted to as a reason for such a right, gained only by prescription or by adverse user for a long period of time. We must therefore be governed by the former decision in the case before us. It is not intended in any way to affect vested rights, or to trench in any manner upon property protected by the Statute of Limitations.
James Neal has no land taken from him, nor any easement secured by grant or contract, and only loses an easement originating in a wrongful use of - another person’s land.
Proceedings affirmed.